Citation Nr: 9916001	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  94-36 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the residuals of 
carcinoma of the left breast.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from May 1977 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for breast 
cancer (left).  The Board remanded this case in October 1998, 
and following completion of the requested development, the 
case has been returned for further appellate review.


FINDINGS OF FACT

1.  Carcinoma of the left breast was first shown medically 
approximately 22 months after service.

2.  No medical evidence has been presented or secured to 
establish a causal connection, or nexus, between carcinoma of 
the left breast and active service.

3.  The appellant's claim of entitlement to service 
connection for the residuals of carcinoma of the left breast 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for the residuals of 
carcinoma of the left breast is not well grounded, and there 
is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends, in essence, that the carcinoma of her 
left breast was developed during her active service.  As 
reflected in her December 1994 testimony before the RO, as 
well as her various statements of record, she denies any 
knowledge of outward manifestations of breast cancer during 
her almost 15 years of military service.  However, she states 
that she was never administered a breast or mammogram 
examination.  She had been treated for several female 
problems which, she felt, should have alerted military 
doctors to the possibility of a cancerous process developing 
during her military career.  She first detected a mass in her 
left breast by self- examination in 1994.  It was determined 
that the mass was cancerous and she eventually underwent a 
mastectomy at VA.  It is her opinion that her breast cancer 
must have developed during her period of active service.

In support of her contentions, the appellant reports that a 
VA doctor had informed her that her breast cancer was present 
6- 7 years prior to being detected.  He told her that he 
based this opinion on the fact that she had had a "P- 4," 
or large, mass which rapidly developed and that physical 
examination prior to surgery failed to detect that the cancer 
had metastasized to the lymph nodes.  She also stated that a 
VA oncologist stated that it was unlikely that her cancer had 
begun in 1994.  She indicates that her sister was privy to 
some of these statements.

Additionally, the appellant refers to information she 
obtained from the American Cancer Society (ACS) which 
reportedly indicates that breast cancer may lay dormant and 
asymptomatic for years before it undergoes a period of rapid 
growth.  Additionally, she also reports that ASC medical 
literature information indicates that her hormonal problems 
treated in service may have played a role in the malignancy 
of her cancer.  Finally, she believes that her breast cancer 
would have been detected in service had breast and mammogram 
examinations been performed.

Service medical records are negative for treatment, 
manifestation or diagnosis of carcinoma, breast abnormality 
and/or lymphatic disorder.  Physical examination of the 
breasts in January 1990 revealed no evidence of masses or 
nipple discharge, and the breasts were clinically evaluated 
as normal.  In a June 1990 examination at the Panzer Health 
Clinic, she reported current history of nipple discharge and 
"lumps or masses" in her breasts, but physical examination 
was negative.  There is no separation examination.

A November 1992 VA obstretics and gynecology examination, 
conducted at the University of Mississippi Medical Center, 
revealed no mass, discharge or adenopathy of the breasts.

Private medical records show that, in late March 1994, the 
appellant reported to Greenville Primary Care Clinic with 
complaint of a left breast lump of recent onset.  Subsequent 
mammogram and ultrasound examinations confirmed the presence 
of a solid, non- cystic mass, and surgical excision was 
recommended.  She canceled a surgery appointment with J.M. 
Brooks, M.D. in April 1994 due to a family emergency.

VA medical records show that, in July 1994, the appellant 
underwent true cut biopsy of her left breast which revealed 
poorly differentiated metaplastic carcinoma with several 
cartilaginous components, and mammogram examination showed 
some suspicious axillary lymph node.  Later that month, she 
underwent a left modified radical mastectomy and level I and 
II axillary dissection.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A well grounded claim 
for service connection requires evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  A malignant tumor which is manifested 
to a compensable degree within one year of separation from 
service may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

As stated above, service medical records are negative for 
treatment, manifestation or diagnosis of carcinoma, breast 
abnormality and/or lymphatic disorder during the appellant's 
period of active service.  Rather, the appellant's breasts 
and lymphatic system were clinically evaluated as within 
normal limits during service.  Additionally, there is no 
medical evidence of the manifestation of carcinoma of the 
breasts within one year from her separation from service.  In 
this respect, a November 1992 VA obstretics and gynecology 
examination revealed no mass, discharge or adenopathy of the 
breasts.  A mass in the left breast was first detected by 
self- examination in March 1994.  Moreover, there is no 
competent medical evidence which establishes a nexus between 
the appellant's residuals of carcinoma of the left breast and 
her active service.

In this case, the statements of the appellant constitute the 
only evidence that might be taken to suggest a causal 
relationship, or nexus, between her residuals of carcinoma of 
her left breast and her period of active service.  However, 
her lay statements are not competent on questions requiring 
medical expertise, to include questions of medical etiology 
and/or causation.  Grottveitt, 5 Vet.App. 91 (1993).

Additionally, the appellant contends that two separate VA 
examiners have informed her and her sister that the breast 
cancer began during service.  However, no such opinion is 
reflected in her VA medical records.  It is well settled that 
"any statement of [an] appellant as to what a doctor told 
him is ... insufficient to establish a medical diagnosis."  
Warren v. Brown, 6 Vet.App. 4, 6 (1993).  This account of 
what the physicians told her and her sister cannot supplement 
the requirement of a competent medical diagnosis in the 
context of determining well groundedness.  See Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).

Furthermore, the appellant has referred to medical literature 
in support of her claim, but the Board notes that such 
articles, in and of themselves, are insufficient to well 
ground this case.  Sacks v. West, 11 Vet.App. 314 
(1998)(generic medical evidence that does not specifically 
opine to the particular facts of a case, without additional 
medical opinion, is insufficient to well ground a claim).

Accordingly, the Board must deny the appellant's claim for 
service connection for the residuals of carcinoma of the left 
breast as not well grounded.  See Edenfield v. Brown, 8 
Vet.App. 384 (1996) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to her claim where 
that claim is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete her application.  Here, the Board remanded this case 
in October 1998 in order to advise the appellant of the need 
to submit competent medical evidence that her breast cancer 
began during service, to include any evidence that may be 
obtainable from any physician(s) who have given her opinion 
as to the onset or etiology of her breast cancer.  She has 
not submitted such evidence and she has not referenced any 
existing evidence which arguably would well ground her claim.  
Therefore, VA has no further duty under 38 U.S.C.A. 
§ 5103(a).


ORDER

Service connection for residuals of carcinoma of the left 
breast is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

